Citation Nr: 1613009	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  12-35 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for myofascial lumbar strain and intervertebral disc syndrome (IVDS), status post laminectomy prior to March 18, 2014 (exclusive of the period where a temporary total rating has been assigned).

2.  Entitlement to a rating in excess of 40 percent for degenerative disc disease with IVDS, status post laminectomy, as of March 18, 2014.

3.  Propriety of the assignment of a separate rating for right lower extremity sciatica, evaluated as 10 percent as of January 1, 2007, and noncompensable from February 24, 2011, to January 24, 2013.

4.  Propriety of the assignment of a separate rating for neurological impairment of the right lower extremity, evaluated as 20 percent as of January 24, 2013.

5.  Propriety of the assignment of a separate rating for left lower extremity radiculopathy, evaluated as 10 percent from August 21, 2012, to March 18, 2014.

6.  Propriety of the assignment of a separate rating for neurological impairment of the left lower extremity, evaluated as noncompensable as of March 18, 2014.

7.  Propriety of the assignment of a separate rating for impairment of rectal sphincter control, evaluated as 30 percent as of November 26, 2012.

8.  Propriety of the assignment of a separate rating for scar, status post laminectomy, mid-lumbar, evaluated as noncompensable as of August 21, 2012.

9.  Entitlement to a separate rating for erectile dysfunction associated with service-connected degenerative disc disease with IVDS, status post laminectomy.

10.  Entitlement to a separate rating for urinary incontinence associated with degenerative disc disease with IVDS, status post laminectomy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to May 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which continued a 10 percent disability rating for myofascial lumbar strain.  The Veteran subsequently perfected an appeal as to the propriety of the assigned disability rating for his back disability.

During the course of the appeal, in a November 2010 rating decision, the RO awarded a temporary total rating effective July 30, 2010, to October 4, 2010, based on surgical or other treatment necessitating convalescence.

In an October 2012 rating decision, the RO granted assigned separate ratings for right lower extremity sciatica with an evaluation of 10 percent effective January 5, 2007 and a noncompensable evaluation as of February 24, 2011. In addition, the RO assigned a separate rating for left lower extremity radiculopathy with an evaluation of 10 percent effective August 21, 2012.  The RO also increased the disability rating for myofascial lumbar strain and IVDS, status post laminectomy, to 20 percent, effective January 22, 2009, with an evaluation of 100 percent continued effective July 30, 2010, and a 20 percent evaluation again assigned from November 1, 2010.

In a September 2014 rating decision, the RO recharacterized the Veteran's service-connected lumbar spine disability to degenerative disc disease with IVDS and laminectomy, and granted an increased evaluation to 40 percent effective March 18, 2014.  In addition, the RO granted assigned a separate rating for impairment of rectal sphincter control with an evaluation of 30 percent, effective November 26, 2012.  Such rating decision also recharacterized the disability of right lower extremity sciatica to neurological impairment of the right lower extremity and was assigned a 20 percent rating effective January 24, 2013.  Similarly, left lower extremity radiculopathy was recharacterized as neurological impairment of the left lower extremity and a noncompensable rating was assigned effective March 18, 2014.  Finally, the RO granted a separate rating for a scar, status post laminectomy, mid lumbar, evaluated as noncompensable effective August 21, 2012.

While the Veteran did not appeal the rating decisions that awarded separate ratings for impairments associated with his back disability, such issues are part and parcel of his claim of entitlement to a higher rating for his back disability as the rating criteria governing the evaluation of that disability specifically indicates that any associated objective neurologic abnormalities be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating Formula for Diseases and Injuries of the Spine (2015).  Therefore, the Board has jurisdiction over such issues, and they have been included on the title page of this decision.

In this regard, as the Veteran has alleged that his back disability results in associated neurological abnormalities of erectile dysfunction and urinary incontinence and additional development is necessary with respect to such aspects of his increased rating claim, the Board has included them as separate issues on the title page.

The Veteran testified at an RO hearing before a Decision Review Officer (DRO) in September 2013, and at a Board video-conference hearing before the undersigned Veterans Law Judge in January 2016.  Transcripts of both hearings have been associated with the record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to separate ratings for erectile dysfunction and urinary incontinence associated with degenerative disc disease with IVDS, status post laminectomy, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the appeal period prior to March 18, 2014 (exclusive of the period where a temporary total rating has been assigned), the Veteran's service-connected myofascial lumbar strain and IVDS, status post laminectomy, was manifested by functional impairment consisting of subjective complaints of pain and limitation of motion, without limitation of forward flexion of the thoracolumbar spine to 30 degrees or less, even in contemplation of functional impairment resulting from pain, weakness, fatigue, or incoordination, or following repetitive testing or during flare ups; ankylosis; or intervertebral disc syndrome resulting in incapacitating episodes.

2.  For the appeal period beginning March 18, 2014, the Veteran's degenerative disc disease with IVDS, status post laminectomy, does not result in unfavorable ankylosis of the thoracolumbar spine or entire spine; or intervertebral disc syndrome resulting in incapacitating episodes.

3.  For the appeal period prior to February 24, 2011, the Veteran's right lower extremity sciatica resulted in no more than mild incomplete paralysis of the sciatic nerve.

4.  For the appeal period from February 24, 2011 to November 26, 2012, 
the Veteran's right lower extremity sciatica was asymptomatic.

5.  For the appeal period beginning November 26, 2012, the Veteran's neurological impairment of the right lower extremity resulted in no more than moderate incomplete paralysis of the sciatic nerve.

6.  For the appeal period from August 21, 2012, to March 18, 2014, the Veteran's left lower extremity radiculopathy resulted in no more than moderate incomplete paralysis of the sciatic nerve.

7.  For the appeal period beginning March 18, 2014, the Veteran's neurological impairment of the left lower extremity was asymptomatic.

8.  For the appeal period beginning February 24, 2011, the Veteran had impairment of rectal sphincter control resulting in no more than constant slight or occasional moderate leakage manifested by smears and frank incontinence of stool, occurring two to three per week and not requiring the wearing of a pad.

9.  For the appeal period beginning November 26, 2012, the Veteran's impairment of rectal sphincter control resulted in occasional involuntary bowel movements, necessitating wearing of a pad, without extensive leakage and fairly frequent involuntary bowel movements.

10.  Beginning July 30, 2010, the Veteran's scar, status post laminectomy, mid-lumbar, was linear, but did not cover an area of at least 6 square inches (39 sq. cm.), and is not unstable or painful.  


CONCLUSIONS OF LAW

1.  For the appeal period prior to March 18, 2014 (exclusive of the period where a temporary total rating has been assigned), the criteria for a rating in excess of 20 percent for myofascial lumbar strain and IVDS, status post laminectomy, have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5237 (2015).

2.  For the appeal period beginning March 18, 2014, the criteria for a rating in excess of 40 percent for degenerative disc disease with IVDS, status post laminectomy, have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5243 (2015).

3.  The assignment of a separate rating for right lower extremity sciatica, evaluated as 10 percent as of January 1, 2007, and noncompensable from February 24, 2011, to November 26, 2012, was proper.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2015).

4.  As of November 26, 2012, but no earlier, the criteria for a separate 20 percent rating, but no higher, for neurological impairment of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8620 (2015).

5.  For the period from August 21, 2012, but no earlier, to March 18, 2014, the criteria for a separate 20 percent rating, but no higher, for left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2015).

6.  The assignment of a separate rating for neurological impairment of the left lower extremity, evaluated as noncompensable as of March 18, 2014, was proper.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8620 (2015).

7.  For the period from February 24, 2011, but no earlier, to November 26, 2012, the criteria for a separate 10 percent rating, but no higher, for impairment of rectal sphincter control have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.114, Diagnostic Code 7332 (2015).

8.  The assignment of a separate rating for impairment of rectal sphincter control, evaluated as 30 percent as of November 26, 2012, was proper.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.114, Diagnostic Code 7332 (2015).

9.   As of July 30, 2010, but no earlier, the criteria for a separate noncompensable rating, but no higher, for scar, status post laminectomy, mid lumbar, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.118, Diagnostic Code 7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2009 letter, sent prior to the initial unfavorable decision issued in May 2009 advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

With respect to the propriety of the separately assigned ratings for objective neurological impairments associated with the Veteran's back disability, the Board notes that such aspect of the appeal involves the propriety of the effective dates and initial ratings assigned after the award of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Therefore, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

Relevant to the duty to assist, the Board finds that all relevant evidence has been obtained in conjunction with this appeal, including VA outpatient treatment records and all private treatment records identified by the Veteran and record.  Notably, neither the Veteran nor his representative have identified any additional, outstanding records necessary for the adjudication of the increased rating claims that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

Additionally, the Veteran has been provided with VA examinations addressing the nature and severity of his back disability and associated objective neurological impairments in April 2009, August 2012, March 2014, and August 2014.  While the Veteran has alleged that he should be examined by a neurosurgeon, the Board finds that the current VA examinations conducted throughout the appeal period are adequate in order to evaluate the Veteran's service-connected back disability and associated objective neurological impairments as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claims and no further examination is necessary.

The Veteran also offered testimony before a DRO in September 2013 and the undersigned Veterans Law Judge in January 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

In this case, during the September 2013 DRO hearing, the DRO enumerated the issues on appeal and, in pertinent part, the Veteran testified regarding the nature of the symptoms associated with his back disability, to include neurological impairments, as well as the course of treatment for such disability.  Thereafter, the DRO obtained additional treatment records and scheduled another VA examination so as to address the nature and severity of the Veteran's claimed bowel incontinence.  During the January 2016 Board hearing, the undersigned Veterans Law Judge also noted the issue on appeal and the Veteran testified regarding the nature and severity of his back disability, to include his associated neurological impairments, including the impact such have on his daily life and employment.  As the Board hearing discussion did not reveal any additional outstanding evidence necessary for a fair adjudication of the Veteran's increased rating claim, nothing gives rise to the possibility that evidence has been overlooked with regard to the claims addressed in the decision herein.  As such, the Board finds that, consistent with Bryant, the DRO and the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Therefore, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55 (1994). Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be 'staged.' Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

A January 2009 VA medical record reflected the Veteran's complaints of ongoing low back pain, radiating into his lateral right lower extremity.  He reported no incontinence.  On examination, range of motion of the lumbar spine revealed forward flexion to 40 degrees, extension to neutral, and lateral bending to 10 degrees bilaterally.  Strength was normal in the right lower extremity, and slightly diminished in the left lower extremity.  Sensation and heel/toe walking were intact in both lower extremities.  The assessment was right S1 radiculopathy.

The Veteran was provided with a VA examination in April 2009.  He reported stiffness and numbness and that he experienced back spasms.  He had no loss of bladder or bowel control.  He reported constant pain in the right lumbar area that  traveled down the outside of the right hip, thigh, leg, with some numbness of the right foot.  He reported that the pain is aching and sharp at a level of 10/10.  He had a constant dull ache, but several times a day he had sharp severe right back muscle spasms with pain down his right leg to the foot.  These last 30-45 seconds, and could be momentarily incapacitating.  He reported that he had missed two to three days of work per month over the prior year.  Examination revealed no evidence of radiating pain on movement.  Muscle spasm was absent.  Straight leg raising tests were negative on both sides. There is no ankylosis of the lumbar spine.  Range of motion of the thoracolumbar spine was forward flexion to 90 degrees, with pain at 80 degrees, extension to 30 degrees, with pain at the end of the range of motion, and right and left lateral flexion and rotation all to 30 degrees each, with no evidence of pain.  The joint function of the spine was not additionally limited after repetitive use by pain, fatigue, weakness, and lack of endurance.  It was limited, however, by incoordination, and pain had the major functional impact.  However, there was no additional limitation in degree of movement.  The inspection of the spine revealed normal head position and symmetry in appearance with normal curves of the spine.  There are no signs of IVDS with chronic and permanent nerve root involvement.  Neurological examination of the lower extremities revealed normal motor and sensory function and normal reflexes.

The Veteran submitted a letter from a private neurosurgeon in August 2009 reflecting that his MRI shows right-sided disk herniation at L5 and SI combined with lumbar stenosis at L3-4 and L4-5. The Veteran reported low back pain mostly on the right side with radiation down the right lateral foot to the ankle.  The pain was fairly constant but worse with any type of activity and he reported intermittent back spasms. He works full-time as a postal worker in the distribution office. Lower extremity strength was slightly weak.  Straight leg raise is negative. March 2007 MRI revealed a right-sided disk herniation at L5 and S1, severe lumbar stenosis at L3-4 and moderate lumbar stenosis at L4-5. 

A January 2010 private medical record reflected the Veteran's reports that his back pain had worsened and that he had new-onset severe left-sided leg pain and numbness in addition to his right-sided pain and numbness. 

The Veteran's July 2010 private medical records reflecting his bilateral L3-4, 5 laminectomy for decompression, right-sided L5-S1 discectomy do not reflect any reports or diagnosis of left sided radiculopathy of the lower extremity.  The diagnosis was lumbar stenosis at L3-4, L4-5 with a right-sided disk herniation L5-
S1. 

A January 2011 VA medical record reflects the Veteran's reports that he had no problems controlling his bladder. He had two episodes of bowel incontinence since the surgery.  A February 2011 VA electrodiagnostic consult report reflected the Veteran's reports that his July 2010 surgery did not alleviate the right leg symptoms, and that he reported similar pain on the left. He described pain going down the lateral aspect of both legs (thigh and calf) into the feet, with tingling in both feet.  He either had pain or tingling or both constantly.  He denied leg weakness. He described some numbness with passage of stool, and urgency with both bowel and bladder.  He reported smears and frank incontinence of stool (two to three per week), which started after the July 2010 surgery.  Light touch sensation was decreased over lateral feet bilaterally and over the left lateral calf.  Reflexes were normal in both lower extremities.  Results of the EMG revealed no electrodiagnostic evidence of an L3-S1 lumbosacral radiculopathy involving either lower extremity.  

An August 2011 private medical record reflected the Veteran's report of low back pain and burning sciatica-type pain down his right and left legs.  The examiner noted that, prior to his July 2010 surgery, the Veteran had mainly low back pain and right sciatica. After the operation, he had slight improvement in his right sciatica but developed left sciatica. 

A February 2012 VA medical record shows that the Veteran's lumbar spine range of motion was very limited.  He was only able to forward flex to about 40 degrees. He had difficulty standing to neutral with pain and pain on lateral rotation and side
bending bilaterally.

An April 2012 VA medical record shows that the Veteran was diagnosed with right L5 radiculopathy, and underwent a right L5 transforaminal epidural steroid injection.  The Veteran had normal range of motion of the lumbar spine with flexion and extension, with pain worse with flexion and side-bending to the right. Tenderness was greatest at spinous processes.  Sensation was intact bilaterally.  The Veteran's gait was intact, but mildly antalgic favoring right side.

The Veteran was provided with a VA examination in August 2012.  The examiner diagnosed myofascial lumbar strain status post lumbar laminectomy and diskectomy surgery with scar and lumbar spine IVDS involving left sciatic nerve.  The Veteran reported flare-ups as trouble with bending over, stooping, going up and down stairs, prolonged walking, standing and sitting.  Upon examination, the examiner noted that the Veteran did not have ankylosis of the spine.  Forward flexion of the lumbar spine was to 70 degrees, extension was to 30 degrees, right and left lateral flexion and rotation were all to 30 degrees.  The Veteran reported pain at the end of all ranges, with the exception of lateral rotation, where there was no painful movement.  There was no additional limitation of motion after three repetitions of movement.  The examiner noted that functional limitation was due to less movement than normal and pain on movement.  The Veteran had localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine (back) which is further described as lumbar spine tenderness.  There was guarding or muscle spasm of the thoracolumbar spine severe enough to result abnormal gait.  

Muscle strength and reflex testing were normal.  The Veteran had decreased sensation to light touch in the left lower extremity.  Sensation in the right lower extremity was normal.  Straight leg raising test was negative on both sides.  The examiner found that he had moderate paresthesias and/or dyasthesias and numbness in the left lower extremity.  The examiner noted that these symptoms involved L4/LS/SI/S2/S3 nerve roots (sciatic nerve).  The Veteran did not have any other neurologic abnormalities or findings related to his thoracolumbar spine disability, such as bowel or bladder problems/pathologic reflexes.  

The examiner noted that the Veteran had IVDS, but did not have any incapacitating episodes. There was no arthritis found on imaging studies and no vertebral fracture.  The impact of the thoracolumbar spine condition on the Veteran's ability to work was trouble with bending over, no heavy lifting. He could do no prolonged walking, standing, sitting.  The examiner noted the prior diagnosis of myofascial lumbar strain, but indicated that the diagnosis changed and his current diagnosis of myofascial lumbar strain status post lumbar laminectomy and diskectomy surgery with scar and lumbar spine IVDS involving left sciatic nerve was a progression and clarification of the previous diagnosis. The Veteran's gait was antalgic due to knee pain. The Veteran had a scar as a result of his back surgery, but the examiner noted that it was not painful and/or unstable, and did not involve a total area greater than 39 square cm (6 square inches). The length and width of the Veteran's mid lumbar scar was 17 x 0.2 cm.

A November 2012 private medical record shows that the Veteran initially did well following his surgery, but leg pain subsequently returned.  He continued to be bothered by back and leg pain.  He described fairly constant burning pain in his legs, on the left side involving the ankle and foot and on the right side involving the lateral aspect of the whole leg.  He reported occasional episodes of incontinence of stool.  He continued to work full-time as a mail handler but it was getting very difficult for him to do that. 

A January 2013 private medical record shows that Veteran reported a long history of low back pain.  He initially did well after this surgery; however his leg pain returned, greater on the left than on the right. He described fairly constant burning pain in his legs, on the left side involving the ankle and foot and on the right side involving the lateral aspect of the whole leg. He did report occasional episodes of incontinence of stool. He continued to work full-time as a mail handler working graveyard in a mail distribution center but it was getting very difficult for him to do that. He occasionally used a cane.

An August 2013 VA medical record reflected that he had no scoliosis or gross deformity, and no atrophy.  The examiner noted very restricted active cardinal range of motion in flexion, extension, rotation and lateral bending, with the most dramatic restriction in extension where he had at most 5 degrees of extension.  Strength in the lower extremities was normal.  Deep tendon reflexes were normal.  Straight leg raising tests were normal. His gait was grossly normal.  He was able to walk on heels and toes and tandem walk with no difficulty. The examiner noted that the Veteran's reported symptoms were consistent with an L5 radiculopathy.  His work exacerbated pain symptoms, and he felt that he was unable to get modified work duties to accommodate for his medical limitations.  The Veteran reported new onset bowel and bladder incontinence. He reported having two to three accidents per week usually associated with severe low back pain during which he felt the sensation to defecate urgently and could not make it to a restroom in time. He had started wearing depends to work daily.

The Veteran was provided with a VA examination in March 2014.  He indicated that he did not have flare-ups.  Forward flexion of the lumbar spine was to 30 degrees, with pain at 30 degrees.  Extension was to 10 degrees, and right and left lateral rotation and flexion were all to 15 degrees, each with pain reported at the end of the range of motion.  The Veteran did not have any additional limitation of motion after three repetitions.  The examiner noted that the Veteran did not have ankylosis of the spine and that functional impairment was due to less movement than normal and pain on movement.  The Veteran had guarding or muscle spasm that did not result in abnormal gait or abnormal contour.  Muscle strength and reflexes in the lower extremities were normal.  Both lower extremities had decreased sensation to light touch.  Straight leg raising test results were normal on the left and positive on the right.  The examiner found that the Veteran had moderate paresthesias and/or dyesthesias on the right.  The examiner noted that these symptoms involved L4/LS/SI/S2/S3 nerve roots (sciatic nerve) on the right, and that the Veteran's right radiculopathy was moderate.  The Veteran did not have any incapacitating episodes of IVDS.  

The Veteran was provided with a VA examination in August 2014 in order to assess his loss of control of the sphincter.  The examiner noted that the Veteran had impairment of rectal sphincter control that resulted in leakage necessitating the wearing of pad. He reported that he had partial control but with back pain or lifting or any strain, he was unable to prevent leakage.  With regard to the effect his stool incontinence had on his employment, the examiner found that he could not do heavy lifting and needed to be near bathroom and carry pads and extra shorts.

Also in August 2014, the Veteran was provided with a VA examination to determine the nature and severity of his service-connected scar associated with back surgery.  The examiner noted that the Veteran's back scar was not painful or unstable.  

At his January 2016 Board hearing, the Veteran testified to experiencing radiating pain down the right leg, difficulty with bending over, and needing to use pads for leakage of stool and a cane for balance.  He further described the nature of the limitations such disabilities have on his daily life and employment. 

Lumbar Spine Disability

The Veteran was service-connected under Diagnostic Code 5237 for myofascial lumbar strain and IVDS, status post laminectomy, prior to March 18, 2014, at a 20 percent disability with the exception of the period from July 30, 2010 to November 1, 2010, when he was awarded a temporary total evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Since March 18, 2014, the Veteran's service-connected lumbar spine disability has been rated under Diagnostic Code 5243, pertaining to IVDS, at a 40 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237 (2015).

The following notes accompany the General Rating Formula:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. Id.

Additionally, Intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  Note (1) states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

VA regulations instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures. It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement. 38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint. 38 C.F.R. § 4.59. The application of 38 C.F.R. 
§ 4.59 is not limited to arthritis-related claims. Burton v. Shinseki, 25 Vet. App. 1 (2011).

Prior to March 18, 2014

The Board finds that, for the appeal period prior to March 18, 2014, with the exception of the period the Veteran was rated at a 100 percent temporary rating, the Veteran's lumbar spine disability did not warrant a rating in excess of 20 percent.  

In order to warrant a rating in excess of 20 percent for the Veteran's lumbar spine disability, prior to March 18, 2014, the evidence would need to show that the Veteran's lumbar spine disability resulted in limitation of forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  However, for such period, the Board finds that, even considering the Veteran's additional functional loss due to pain, there was no evidence that flexion was limited to 30 degrees or less to warrant a higher rating under the General Rating Formula.  In this regard, the most restrictive flexion documented was to 40 degrees with no additional limitations after three repetitions of range of motion.  Additionally, the Board has considered VA and private treatment records and there are no additional functional factors present to serve as a basis for an evaluation in excess of the Veteran's currently assigned 20 percent on the basis of limitation of motion.
 
The Board recognizes the Veteran's statements attesting to his spine pain. The Board notes that lay persons can attest to observable symptomatology. In addition, the Veteran's statements describing his symptoms are considered to be competent evidence. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Layno v. Brown, 6 Vet. App. 465, 469 (1994), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007). His credibility also is undisputed because no reason is found to doubt him and his statements have been consistent with the evidence of record. See Caluza v. Brown, 7 Vet. App. 498, 511 1995); Macarubbo v. Gober, 10 Vet. App. 388 (1997).  The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  In this regard, the Board has considered the Veteran's statements that his back disability results in flare-ups.  However, while the Veteran experiences flare-ups, he is still able to function and there is no evidence that such flare-ups result in functional loss/impairment that resulted in greater limitation of motion.  Moreover, an increased disability rating for the Veteran's lumbosacral spine disability is not warranted on the basis of functional loss due to pain in this case as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher.  The Board recognizes that he has had limited range of motion due to pain.  Even so, the Board finds that the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish pain, weakened movement, excess fatigability, or incoordination that results in additional limitation of motion to the degree that would warrant an increased rating.
 
Based on ranges of motion referenced above, ankylosis (defined as a fixation of the joint) has neither been alleged nor shown.  Additionally, the April 2009 and August 2012 VA examiners specifically found that the Veteran did not have ankylosis. Therefore, there is no basis for a higher rating due to favorable ankylosis of the entire thoracolumbar spine (40 percent), unfavorable ankylosis of the entire thoracolumbar spine (50 percent), or unfavorable ankylosis of the entire spine (100 percent) the General Rating Formula.
 
In addition, consideration has been given as to whether a higher disability rating could be assigned under the General Rating Formula for IVDS Based on Incapacitating Episodes.  While the Veteran has a diagnosis of IVDS, the evidence does not show, and the Veteran has not alleged, that he experiences incapacitating episodes as defined by the Formula, i.e., physician prescribed bedrest.  See Note (1).  In this regard, there is no evidence in the VA examination reports or in the VA or private treatment records that he has ever been prescribed bed rest for a total duration of at least four weeks in a 12 month period to warrant a higher 40 percent rating. Thus, the Board finds that a higher disability rating under the General Rating Formula for IVDS Based on Incapacitating Episodes is not appropriate. 

Beginning March 18, 2014
 
Following a review of the relevant evidence of record, the Board concludes that the Veteran is not entitled to a rating in excess of 40 percent for degenerative disc disease with IVDS for the appeal period beginning March 18, 2014. In order to assign a 50 percent rating, there needs to be evidence of unfavorable ankylosis of the entire thoracolumbar spine.  However, it was specifically noted at his March 2014 VA examination that he did not have ankylosis.  In addition, this VA examination revealed range of motion of all axes, albeit limited.
 
With regard to giving proper consideration to the effects of pain and other symptoms in assigning a disability rating per DeLuca and Mitchell, supra, the reports from the examinations and treatment records document consideration of these principles and there is no indication that increased compensation would be warranted under these principles as such factors do not result in additional functional loss that that resulted in greater limitation of motion warranting an increased rating. 

Furthermore, the Board has considered the Veteran's statements that his back disability results in flare-ups. In this regard, at the March 2014 VA examination he reported that flare-ups did not impact the function of the thoracolumbar spine; he also reported that he did have functional loss or impairment and he could not walk more than about 5 feet at a time or was unable to bend over but that was at all times.  Therefore, while the Veteran experiences flare-ups, he is still able to function and there is no evidence that such flare-ups result in functional loss/impairment that resulted in greater limitation of motion. Therefore, there is no evidence that the Veteran has functional loss which approximates the criteria for a higher rating. Thus, the Board finds that an increased rating is not warranted for additional functional loss based on greater limitation of motion.

In addition, consideration has been given as to whether a higher disability rating could be assigned under the General Rating Formula for IVDS Based on Incapacitating Episodes.  While the Veteran has a diagnosis of IVDS, the evidence does not show, and the Veteran has not alleged, that he experiences incapacitating episodes as defined by the Formula, i.e., physician prescribed bedrest.  See Note (1).  In this regard, there is no evidence in the VA examination reports or in the VA or private treatment records that he has ever been prescribed bed rest for a total duration of at least six weeks in a 12 month period to warrant a higher 60 percent rating. Thus, the Board finds that a higher disability rating under the General Rating Formula for IVDS Based on Incapacitating Episodes is not appropriate.   

In reaching such determinations, the Board finds that the Veteran's report of back pain is credible and consistent with the medical evidence of record. However, with regard to the overall severity in terms of limitation of motion, etc., the Board places greater probative weight to the findings of the VA examiners who have greater training and expertise than the Veteran in evaluating orthopedic and neurologic disabilities, and provide more precise range of motion findings through use of a goniometer.

The Board has considered whether additional staged ratings under Hart, supra, are appropriate for the Veteran's service-connected back disability; however, the Board finds that his symptomatology has been stable throughout the appeal period. Therefore, assigning additional staged ratings for such disability is not warranted.

In sum, Board finds that the preponderance of the evidence is against the Veteran's claim for higher ratings for his lumbar spine disability. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against higher or separate ratings, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Radiculopathy

The Veteran was service-connected for sciatica of the right lower extremity at a 10 percent rating from January 5, 2007, to February 24, 2011, when it was rated as noncompensable under Diagnostic Code 8520.  Beginning January 24, 2013, a 20 percent disability rating for neurological impairment of the right lower extremity under Diagnostic Code 8620 was assigned.  38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620.

The Veteran was service-connected for sciatica of the left lower extremity at a 10 percent rating beginning August 21, 2012 under Diagnostic Code 8520.  Beginning March 18, 2014, the Veteran has been rated at a noncompensable rating for neurological impairment of the left lower extremity under Diagnostic Code 8620.  Id.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, atrophic changes, or sensory disturbances. 38 C.F.R. § 4.120.

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function. With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves. The term 'incomplete paralysis' indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree. In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis. The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis. 38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis. Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve. 38 C.F.R. § 4.124.

For neurological manifestations, Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and these criteria are incorporated into the criteria for rating neuritis of that nerve under Diagnostic Code 8620 and neuralgia of that nerve under Diagnostic Code 8720.

Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost. Ratings of 10 percent, 20 percent, and 40 percent are assignable for incomplete paralysis that is mild, moderate, or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy. 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.

As noted above, for the time period from January 5, 2007, which pre-dates the appeal period stemming from the Veteran's February 2009 claim, to February 24, 2011, the Veteran's radiculopathy of the right lower extremity was rated at a 10 percent disability rating under Diagnostic Code 8520, for mild incomplete paralysis of the sciatic nerve.  In order to warrant a higher rating, the evidence would need to show that the Veteran's right leg radiculopathy was manifested by moderate incomplete paralysis of the sciatic nerve.

However, throughout the appeal period prior to February 24, 2011, the medical evidence reflects that, while the Veteran reported radiating pain and numbness into the right lower extremity, he had normal strength, motor and sensory function and normal reflexes.

The Board finds that these symptoms do not reflect a higher disability rating for the Veteran's radiculopathy of the right lower extremity prior to February 24, 2011.

The evidence of record includes a VA EMG conducted on February 24, 2011.  The results of this examination reflected that there were no clinical signs of radiculopathy in the Veteran's lower extremities.  As such, the RO reduced the Veteran's disability rating for right leg radiculopathy to a noncompensable rating.  In light of such diagnostic findings reflecting no radiculopathy, the Board finds that a compensable rating is not warranted as of February 24, 2011.

However, the RO found that a private medical record reflected a worsening of symptoms in January 2013, and increased his rating to 20 percent under Diagnostic Code 8620 for neurological impairment, as of January 24, 2013.  This record specifically reflected that the Veteran described fairly constant burning pain in his right leg, involving the lateral aspect of the whole leg.  

The Board has reviewed the evidence, and finds that a private medical record reflects that the symptoms in the Veteran's right lower extremity became worse at an earlier date, specifically on November 26, 2012.  In fact, this private medical record reflects the same worsening of symptoms reported in the January 24, 2013 private medical record.  As such, the Board finds that the rating of 20 percent for neurological impairment of the right lower extremity should become effective as of November 26, 2012.

The Board finds that a rating in excess of 20 percent is not warranted as of November 26, 2012 for the Veteran's neurological impairment of the right lower extremity.  The March 2014 VA examiner found that the Veteran had moderate radiculopathy on the right, involving the sciatic nerve.  Moderate incomplete paralysis is rated at a 20 percent disability rating under Diagnostic Code 8620.  As such, the evidence does not reflect a higher rating for the Veteran's right lower extremity, as of November 26, 2012.  

With regard to the left lower extremity, the Veteran was provided with a VA examination in August 2012.  Muscle strength and reflex testing were normal; however, the Veteran had decreased sensation to light touch in the left lower extremity.  The examiner found that he had moderate paresthesias and/or dyasthesias and numbness in the left lower extremity involving the sciatic nerve.  As such was the first date where such neurological impairment was objectively shown, as defined in Note (1) of the General Rating Formula, an earlier effective date for the separate rating for left lower extremity radiculopathy is not warranted.   A November 2012 private medical record shows fairly constant burning pain in his legs, on the left side involving the ankle and foot.  The Board finds that, for the period from August 21, 2012 to March 18, 2014, a rating of 20 percent, reflecting moderate incomplete paralysis of the sciatic nerve, more closely reflects the Veteran's impairment level.
 
The Veteran was provided with a VA examination in March 2014 muscle strength and reflexes in the lower extremities were normal.  Both lower extremities had decreased sensation to light touch.  The examiner did not find any symptoms of neurological impairment in the Veteran's left lower extremity.  As such, the Board finds that a noncompensable rating is appropriate beginning March 18, 2014, for the Veteran's left lower extremity.

The Board has considered whether additional staged ratings under Fenderson, supra, as appropriate for the Veteran's service-connected radiculopathy and neurological impairment of his right and left lower extremities; however, the Board finds that his symptomatology has been appropriately rated with the evaluations currently assigned throughout the appeal period. Therefore, assigning any further staged rating for this disability is not warranted.

In sum, Board finds that the preponderance of the evidence is against the Veteran's claim for higher ratings for his radiculopathy and neurological impairment of his right and left lower extremities. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against higher or separate ratings, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Impairment of Rectal Sphincter Control

The Veteran was awarded a 30 percent disability rating for impairment of rectal sphincter control effective November 26, 2012.

Diagnostic Code 7332, provides ratings for impairment of sphincter control. Specifically, such provides a noncompensable rating for healed rectum and anus or slight impairment of sphincter control without leakage. A 10 percent rating is assigned for constant slight impairment of sphincter control or occasional moderate leakage. A 30 percent rating is assigned for occasional involuntary bowel movements or impairment of sphincter control necessitating the wearing of a pad. A 60 percent evaluation is warranted for extensive leakage and fairly frequent involuntary bowel movements. A 100 percent rating is warranted if there is complete loss of sphincter control. 38 C.F.R. § 4.114, Diagnostic Code 7332.

In reviewing the evidence of record, the Board finds that the Veteran meets the criteria for a 10 percent disability rating for impairment of rectal sphincter control as of February 24, 2011, when the evidence reflected that the Veteran reported numbness with passage of stool, and urgency with both bowel and bladder.  He had smears and frank incontinence of stool (2-3x/week) at such time.  However, prior to such date, impairment of rectal sphincter control was not objectively demonstrated and, therefore, a separate rating is not warranted prior to February 24, 2011.

Moreover, a rating in excess of 10 percent is not warranted as the evidence does not reflect that the Veteran's incontinence of the stool required wearing pads prior to November 26, 2012, when the RO assigned a rating of 30 percent.  As such, a rating higher than 10 percent for his impairment of rectal sphincter control is not warranted for the period from February 24, 2011 to November 26, 2012.  Id.

Furthermore, the Board finds that, as the evidence beginning November 26, 2012 does not reflect that the Veteran experienced extensive leakage and fairly frequent involuntary bowel movements, a rating in excess of 30 percent as of such date is not warranted.  In this regard, the August 2014 VA examiner noted that the Veteran had impairment of rectal sphincter control that resulted in leakage necessitating the wearing of pad and more severe manifestations were not found.

The Board has considered whether additional staged ratings under Fenderson, supra, as appropriate for the Veteran's service-connected impairment of rectal sphincter control; however, the Board finds that his symptomatology has been appropriately rated with the evaluations currently assigned throughout the appeal period. Therefore, assigning any further staged rating for this disability is not warranted.

In sum, Board finds that the preponderance of the evidence is against the Veteran's claim for a higher rating for impairment of rectal sphincter control. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against higher or separate ratings, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Scar

The Veteran's service-connected scar, associated with his back surgery, has been rated as noncompensable under Diagnostic Code 7805, beginning August 21, 2012.  Diagnostic Code 7805 provides that scars (including linear scars) and other effects of scars are evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 and any disabling effects not considered in a rating provided under Diagnostic Code 7800-7804 are to be rated under an appropriate diagnostic code. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2015).

The Board notes that the Veteran's back surgery that resulted in the residual scar was conducted in July 2010.  Even so, the July 2014 rating decision assigned the initial noncompensable rating for the scar effective from August 21, 2012, the date it was noted on a VA examination.  However, as the Veteran's scar from his back surgery has been present since the July 30, 2010, date of surgery, the Board finds that such noncompensable rating should be assigned as of such date.
 
With regard to the propriety of the noncompensable rating, Diagnostic Code 7800 pertains to burn scars of the head, face, or neck; scars of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck. 38 C.F.R. § 4.118. As the scars in this case do not involve the head, face, or neck this Diagnostic Code is not for application. 
 
Diagnostic Code 7801 pertains to burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear.  38 C.F.R. § 4.118.  Under this Code, a 10 percent rating is to be assigned when the scar(s) cover an area or areas of at least 6 square inches (39 sq. cm) but less than 12 square inches (77 sq. cm). Area or areas of at least 12 square inches (77 sq. cm) but less than 72 square inches (465 sq. cm) is assigned a 20 percent rating.  Area or areas of at least 72 square inches (465 sq. cm) but less than 144 square inches (929 sq. cm) is assigned a 30 percent rating. Area or areas of 144 square inches (929 sq. cm) or greater is assigned a 40 percent rating. The Board notes the Veteran's scar on his back did not involve a total area greater than 39 square cm (6 square inches).  See August 2012 VA examination report.  

Diagnostic Code 7802 pertains to burn scars or scars due to other causes not of the head, face, or neck, that are superficial and nonlinear. 38 C.F.R. § 4.118.  Under this Code, a 10 percent rating is assigned when the scar(s) cover an area or areas of 144 square inches (929 sq. cm) or greater. No other rating is provided by this Code. Note (1) states that a superficial scar is one not associated with underlying soft tissue damage.  In this case, the Veteran's mid lumbar scar measured 17 x 0.2 centimeters.  In other words, the scar was linear.  Additionally, as with Diagnostic Code 7801, it does not appear that the scar has the requisite measurement for a compensable rating under this Code even if it were applicable.
 
Diagnostic Code 7804 provides that one or two scars that are unstable or painful warrant a 10 percent evaluation; three or four scars that are unstable or painful warrant a 20 percent evaluation; five or more scars that are unstable or painful warrant a 30 percent evaluation. 38 C.F.R. § 4.118 (2015). An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Id. at Note (1). If one or more scars are both unstable and painful, the rater is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars. Id. at Note (2). Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable. Id. at Note (3).  In this case, the Veteran's scar on his mid-lumbar region is not painful and/or unstable. 

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-7804 under an appropriate diagnostic code. 38 C.F.R. § 4.118.
 
In this case, the record does not reflect that the Veteran's residual scar is manifested by limitation of motion or other disabling effects. None of the evidence of record supports a consideration of a compensable rating under Diagnostic Code 7805, to include the Veteran's own contentions or the VA examinations.

The Board has considered whether additional staged ratings under Fenderson, supra, as appropriate for the Veteran's service-connected scar, status post laminectomy, mid-lumbar; however, the Board finds that his symptomatology has been appropriately rated with the evaluations currently assigned throughout the appeals period. Therefore, assigning any further staged rating for this disability is not warranted.

In sum, Board finds that the preponderance of the evidence is against the Veteran's claim for a higher rating for scar, status post laminectomy, mid-lumbar. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against higher or separate ratings, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.




Other Considerations

the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

With respect to the first prong of Thun, concerning the ratings for the Veteran's service-connected lumbar spine disability, neurological abnormalities in his right and left lower extremities, impairment of sphincter control, and scar, the Board finds that the evidence does not show such an exceptional disability picture that the available schedular evaluations are inadequate. As discussed above in the sections pertaining to the individual disabilities, a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria shows that, for each issue, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings. 
 
With regard to the Veteran's service-connected spine disability, the Board notes that the signs and symptoms of his back disability, which include pain and limited motion, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's lumbar spine disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

With regard to the Veteran's radiculopathy, the current assigned ratings contemplate the severity of the impairment of the sciatic nerve, to include functional impairment resulting from sensory, muscle, and reflex symptomatology.

In terms of the Veteran's service-connected impairment of sphincter control, the Board notes that the symptoms associated with the Veteran's disability include fecal incontinence, ultimately requiring daily use of a pad.  These symptoms are covered by the criteria under Diagnostic Codes 8520 and 8620. 38 C.F.R. § 4.124a.

Finally, the criteria under the Diagnostic Codes relating to scars contemplate scars covering large surface areas, that are deep and nonlinear, that are superficial and non-linear, that are unstable and painful, and that cause disabling effects.38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific rated disability.  

As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his lumbar spine disability and associated neurological impairments.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   In the instant case, the record reflects that the Veteran has been employed in a full-time capacity throughout the appeal period.  Therefore, the Board finds that the issue of entitlement to a TDIU has not been expressly raised by the Veteran or reasonably raised by the record.  Therefore, further consideration of such matter is not necessary.


ORDER

A rating in excess of 20 percent for myofascial lumbar strain and IVDS, status post laminectomy prior to March 18, 2014 (exclusive of the period where a temporary total rating has been assigned) is denied.

A rating in excess of 40 percent for degenerative disc disease with IVDS, status post laminectomy, as of March 18, 2014, is denied.

The assignment of a separate rating for right lower extremity sciatica, evaluated as 10 percent as of January 1, 2007, and noncompensable from February 24, 2011, is proper; the appeal is denied.

As of November 26, 2012, but no earlier, a separate 20 percent rating, but no higher, for neurological impairment of the right lower extremity is granted, subject to the laws and regulations governing the payment of monetary awards.

As of August 21, 2012, but no earlier, to March 18, 2014, a separate 20 percent rating, but no higher, for left lower extremity radiculopathy is granted, subject to the laws and regulations governing the payment of monetary awards.

The assignment of a separate rating for neurological impairment of the left lower extremity, evaluated as noncompensable as of March 18, 2014, was proper; the appeal is denied.

As of February 24, 2011, but no earlier, to November 26, 2012, a separate 10 percent rating, but no higher, for impairment of rectal sphincter control is granted, subject to the laws and regulations governing the payment of monetary awards.

The assignment of a separate rating for impairment of rectal sphincter control, evaluated as 30 percent as of November 26, 2012, was proper; the appeal is denied.

As of July 30, 2010, but no earlier, a separate noncompensable rating, but no higher, for scar, status post laminectomy, mid lumbar, is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The Veteran has contended that he has erectile dysfunction and urinary incontinence associated with degenerative disc disease with IVDS, status post laminectomy and, therefore, separate ratings for such objective neurological impairments is warranted.  VA medical records reflect that the Veteran has been diagnosed with these disorders.  The record is unclear as to whether his erectile dysfunction or urinary incontinence are associated with his back disability, or has otherwise been caused or aggravated by his service-connected lumbar spine disability.  Therefore, a remand for a VA genitourinary examination so as to determine whether he has erectile dysfunction or urinary incontinence secondary to his service-connected lumbar spine disability is necessary to decide the matter.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA genitourinary examination to determine the etiology of his erectile dysfunction and urinary incontinence.  All indicated tests and studies should be conducted.  The record and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's erectile dysfunction and/or urinary incontinence are associated with his service-connected degenerative disc disease with IVDS, status post laminectomy, or have otherwise been caused or aggravated by such service-connected disability.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

The examiner must provide a rationale for each opinion given.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


